DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,524,764 to Kaufman et al. (Kaufman) in view of US 2013/0236128 to Bray and US Patent No. 4,702,378 to Finkel et al. (Finkel).
Regarding claim 2, Kaufman discloses a package (Fig 2) capable of holding cosmetic products for application comprising a body formed by a first and second plastic sheet (40), a first plurality of heat seals (42, 48) coupling the first and second sheets to define a first sealed elongated compartment (50) formed between the first and second sheets, a first cosmetic product (52) sealed within the first compartment, a second plurality of heat seals (42, 48) coupling the first and second sheet to define a second sealed elongated compartment (44) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The modification would have resulted in the opening 
Regarding claim 8, Kaufman further discloses one of the products (12) being a tool that can be used to apply the other product (52).
Regarding claim 17, the modified Kaufman further discloses the opening mechanism (115, 117, Bray) capable of being operated in a single operation to release all of the products since it has the structure as recited (Bray, €0045-0046).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Bray, Finkel and Applicant Admitted Prior Art (AAPA).
Regarding claims 15-16, the modified Kaufman does not teach the recited products to be mascara or cheek makeup or applicator to apply makeup.  However, applicant admits that such cosmetic products and tools were known in the art since applicant did not challenge the official notice, and one of ordinary skill in the art would have found it obvious to substitute such products with the cosmetic products of Kaufman if one desired to use cosmetics for the face since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Bray, Finkel and US Patent No. 3,685,645 to Kawaguchi.
Regarding claims 18-19, the modified Kaufman teaches the package of claim 2 but does not teach the recited opening mechanism.  However, Kawaguchi discloses a package (Fig 1) and in particular discloses an opening mechanism comprising a notch (38) and tear line (36) in each In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Response to Arguments
Applicant’s arguments, see pg 1 of remarks, filed 9/7/2021, with respect to the rejection(s) of claim(s) 2 under Kaufman in view of Murray and Finkel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bray.  In particular, Bray discloses an opening mechanism that is on both sheets forming the bag.  One of ordinary skill in the art would have found it obvious to incorporate an opening mechanism to the Kaufman package as suggested by Bray in order to facilitate opening and closing of each compartment in the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735